UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1029


EMMANUEL AGBARA,

                    Plaintiff - Appellant,

             v.

PRINCE GEORGE’S COUNTY PUBLIC SCHOOLS, (PGCPS); DR. MONICA
GOLDSON, CEO PGCPS; KENMOOR EARLY CHILDHOOD DEVELOPMENT
CENTER, (KECDC); ALMA EZELL-LAWSON, Principal (KECDC); MS. HAM,
(Trice), Registrar of KECDC; MS. LISA LAMAR, Special Education Coordinator
(KECDC); MS. EVELYN O. OKOJI; BOARD OF EDUCATION OF PRINCE
GEORGE’S COUNTY, MARYLAND,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Timothy J. Sullivan, Magistrate Judge. (8:20-cv-00306-TJS)


Submitted: March 1, 2022                                          Decided: March 8, 2022


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel Agbara, Appellant Pro Se. Edmund J. O’Meally, Kambon Raymond Williams,
PESSIN KATZ LAW, P.A., Towson, Maryland; Ross Philip McSweeney, GROOM LAW
GROUP, CHARTERED, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Agbara appeals the district court’s order granting Defendants’ motions

to dismiss. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Agbara v. Prince George’s Cnty. Pub.

Schs., No. 8:20-cv-00306-TJS (D. Md. Dec. 18, 2020). We grant Agbara’s motion for an

extension of time to file his reply and grant Evelyn O. Okoji’s motion to strike portions of

Agbara’s brief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2